                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:08-cr-334-FL

UNITED STATES OF AMERICA


       vs.                                 ORDER TO SEAL SUBMISSION
                                           OF DOCUMENTS


JEREMY ARSENIO SMITH
_____________________________

       Upon motion of defendant and for good cause shown, it is hereby ORDERED that the

following documents be sealed: those certain documents filed as DE # 105.

                            20th day of November, 2018.
       So ORDERED this the _____



                                        _____________________________________
                                        LOUISE W. FLANAGAN
                                        U.S. DISTRICT JUDGE
